Campbell, C. J., and Holt, J.,
dissenting:
As we view the evidence, it does not materially differ from the evidence on the first trial, and at that trial we in substance reached the conclusion that the evidence was sufficient to sustain a verdict for the plaintiff. We are firm in our view that there should be stability in the decisions of the court.
For these reasons we are constrained to dissent from the conclusion now reached that the evidence is not sufficient to sustain a verdict for the plaintiff.